Name: 85/232/EEC: Commission Decision of 1 April 1985 authorizing the French Republic to permit temporarily the marketing of hemp seed not complying with the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-04-16

 Avis juridique important|31985D023285/232/EEC: Commission Decision of 1 April 1985 authorizing the French Republic to permit temporarily the marketing of hemp seed not complying with the requirements of Council Directive 69/208/EEC Official Journal L 104 , 16/04/1985 P. 0022 - 0022COMMISSION DECISION of 27 June 1995 on the organization of a temporary experiment under Council Directive 69/208/EEC in order to establish conditions to be satisfied by the seed of hybrids and varietal associations of swede rape and turnip rape (95/232/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12a thereof, Whereas Directive 69/208/EEC did not establish specific conditions to be satisfied by the seed of hybrids of swede rape and turnip rape; whereas, furthermore, in the case of material not officially admitted to the Common Catalogue of Varieties of Agricultural Plant Species, which material includes varietal associations, the said Directive neither established specific conditions nor permitted the certification and marketing of such material; Whereas on the basis of preliminary evidence it has been claimed that specified conditions for seed of hybrids of swede rape and turnip rape should be established; Whereas, similarly, it has been claimed that the certification and marketing of seed of varietal associations should now be permitted and consequently specific conditions governing seed of such varietal associations should also be established; Whereas those claims cannot yet be confirmed at Community level on the basis of the information available; Whereas it is therefore useful to organize a temporary experiment under specified conditions with the aim of establishing the conditions to be satisfied by the seed of hybrids and varietal associations of swede rape and turnip rape; Whereas the conditions of that experiment should be specified in such a manner as to enable the maximum information to be collected at Community level with a view to drawing proper conclusions for possible future adaptations of Community provisions; Whereas, for the purpose of the experiment, Member States should be released from certain obligations laid down in Directive 69/208/EEC; Whereas the measures contained in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. A temporary experiment shall be organized at Community level under the conditions specified in the Annex, in order to establish the conditions to be satisfied by the seed of hybrids and varietal associations of swede rape (Brassica napus L.) and turnip rape (Brassica rapa L. var. silvestris (Lam.) Briggs) for certification and marketing under Directive 69/208/EEC. 2. Any Member State may participate in the experiment. Article 2 For the purpose of this Decision: - a 'varietal association` shall mean an association of certified seed of a specified male-sterile hybrid variety officially admitted under Directive 70/457/EEC (2), with certified seed of one or more specified pollinator varieties, similarly admitted, and mechanically combined in proportions jointly determined by the persons responsible for the maintenance of the 'pollinator-dependent hybrid` and of the 'pollinator(s)`, such comination having been notified to the Certification Authority, - 'pollinator-dependent hybrid` shall mean the male-sterile component within the 'varietal association`, - 'pollinator(s)` shall mean the component shedding pollen within the 'varietal association`. Article 3 Seed of hybrids and varietal associations of swede rape and turnip rape may be marketed within the Community provided that the conditions and requirements in the Annex are satisfied. Article 4 1. Member States participating in the experiment are hereby released from the provisions in Directive 69/208/EEC relating to previous cropping, to varietal identity, varietal purity, isolation of the crop, number of field inspections, and labelling, without prejudice to Article 3 of this Decision. 2. In the case of seed of varietal associations of swede rape and turnip rape, Member States participating in the experiment are also released from the provisions of Article 2 (1) (c) of Directive 69/208/EEC in so far as they require that seed shall belong to a variety included in the common catalogue of varieties or national catalogue of varieties, and from the provisions of Article 8 of Directive 69/208/EEC, in so far as they relate to the homogeneity of the lots. Article 5 1. Member States shall inform the Commission whether they have decided to participate in the experiment. 2. Member States shall forward to the Commission and to the other Member States before the end of each year progress reports on the results of the experiment. 3. The experiment shall end on 31 December 1997. 4. The Annex may be reviewed during the course of the experiment, account being taken of the information collected, in accordance with the procedure laid down in Article 20 of Directive 69/208/EEC. 5. Member States may decide to cease participating in the experiment before 31 December 1997 if they consider that the pursuit of the experiment might have an adverse effect on the quality of the seed. They shall immediately inform the other Member States and the Commission thereof. Article 6 This Decision is addressed to the Member States. Done at Brussels, 27 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX CONDITIONS AND REQUIREMENTS 1. Conditions to be satisfied by the crop: (a) the crop shall be raised in a production ground where five years have elapsed since plants of cruciferae were last grown; (b) where a male-sterile component is used for seed production; male sterility shall be at least 98 %. The level of male sterility shall be assessed by examining flowers for the absence of fertile anthers; (c) the distance from neighbouring sources of pollen which may result in undesirable foreign pollination shall be at least 500 m for the production of basic seed and at leasts 300 m for the production of certified seed. These distances can be disregarded if there is sufficient protection from any undesirable foreign pollination; (d) the number of field inspections shall be at least three. The first inspection should be made before the flowering stage, the second inspection at the early flowering stage and the third inspection at the end of the flowering stage. 2. Conditions to be satisfied by the seed: (a) the seed shall have sufficient identity and purity as regards the varietal characteristics of its components, including restoration of male sterility or, as the case may be, fertility; (b) the minimum varietal purity shall confirm to the following standards: >TABLE> The minimum varietal purity shall be examined mainly in field inspections carried out in accordance with point 1. 3. Seed shall not be certified as certified seed unless due account has been taken of the results of official post-control plot tests on samples of basic seed taken officially and carried out during the growing season of the seed entered for certification as certified seed to ascertain whether the basic seed has met the requirements for basic seed laid down in this Decision in respect of identity and purity as regards the characteristics of the components, including male sterility. In the case of basic seed of hybrids, the varietal purity may be assessed, not by post-control plot tests but by appropriate biochemical methods. The conditions under which such tests are carried out may be established in accordance with the procedure laid down in Article 20 of Directive 69/208/EEC. 4. In the case of certified seed of a varietal association, the seed of the 'pollinator-dependent hybrid` and of the 'pollinator(s)` shall be mechanically combined in proportions jointly determined by the persons responsible for the maintenance of those components. The seed of the female and male components shall be dressed using different coloured seed dressings. 5. The standards in respect of the minimum varietal purity laid down in the table under point 2 in respect of certified seed of hybrids shall be monitored by official post-control tests on samples taken officially. In the case of certified seed of hybrids, the varietal purity may be assessed, not by post-control plo tests but by appropriate biochemical methods. The conditions under which such tests are carried out may be established in accordance with the procedure laid down in Article 20 of Directive 69/208/EEC. 6. The requirements for the label shall be as follows: (a) in the case of basic and certified seed of hybrids, the labelling provisions set out in Annex IV to Directive 69/208/EEC shall apply; (b) in the case of basic seed of hybrids or inbred lines - where the hybrid or the inbred line to which the basic seed belongs has been officially accepted under Directive 70/457/EEC, the name of this component, under which it has been officially accepted, with or without reference to the final variety, accompanied, in the case of hybrids or inbred lines as component for final variety, by the word 'component`, - in other cases, the name of the component to which the basic seed belongs, which may be given in code form, accompanied by a reference to the final variety, with or without reference to its functions (male or female), and accompanied by the word 'component`; c) in the case of certified seed to be combined in accordance with point 4, the labelling provisions set out in Annex IV to Directive 69/208/EEC shall apply to the certified seed of each component. Moreover, its function (female or male), accompanied by the word 'component` and the name of the final variety associations shall be given; (d) in the case of certified seed of a varietal association, the labelling provisions set out in Annex IV of Directive 69/208/EEC shall apply, except that instead of the name of the variety, the name of the varietal association shall be given (information 'varietal association` and its name) and the percentages by number of the various components shown by variety shall be given; it shall be sufficient to give the name of the varietal association if the percentage by number has been notified in writing to the purchaser, on request, and officially recorded. The label shall be blue with a diagonal green line; (e) The label shall bear the number of this Decision after the words 'EC rules and standards`; (f) where a Member State participates in the experiment, samples supplied by that Member State for Community comparative trials shall derive from seed lots officially certified following this experiment.